Citation Nr: 1444951	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  12-16 154	)	DATE
	)
	)

On appeal from the
	Department of Veterans Affairs Regional Office in St. Petersburg, Florida
	

THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1965 to March 1969, and from September 1973 to January 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in which the RO, in pertinent part, denied service connection for hypertension.    In the April 2010 Notice of Disagreement, the Veteran also initiatied an appeal as to the issues of service connection for bilateral hearing loss and tinnitus.  In a June 2012 rating decision, the RO fully granted service connection for bilateral hearing loss and tinnitus; therefore, these issues are not in appellate status, and is not before the Board.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.
 

FINDING OF FACT

The Veteran had chronic manifestations of hypertension in service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The appeal of service connection for hypertension has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of the issue on appeal, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, hypertension (as cardiovascular-renal disease) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2013).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Hypertension Analysis

The Veteran contends that the hypertension originated in service.  Specifically, he contends that he had high blood pressure in service and has had those symptoms since discharge from active service.  

As the Board is granting service connection based on presumptive service connection of a chronic disease with chronic manifestations in service (adjudicated below), the theories of direct service connection and presumptive service connection based on continuity of symptomatology and a chronic disease that manifests to a compensable degree within one year after service discharge are rendered moot because no questions of law or fact remain as to the fully granted issue; therefore, the direct service connection and presumptive service connection based on continuity of symptomatology and a chronic disease that manifests to a compensable degree within one year after service discharge theories will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2002) (stating that the Board decides "questions" of law or fact).

After a review of all the evidence of record, lay and medical, the Board first finds the Veteran has a current disability of hypertension.  With regard to the requirement of a current disability, in an October 2009 VA treatment record, the Veteran was diagnosed with essential hypertension.

The Board next finds that the evidence is at least in equipoise on the question of whether manifestations of hypertension were chronic in service.  Evidence in favor of the finding of chronic manifestations in service includes the Veteran's service treatment records that reveal an elevated blood pressure on multiple occasions.  Elevated blood pressure readings across the Veteran's period of active service include: 156/106 in June 1976, 146/84 in November 1977, 190/110 in June 1978, 162/84 in May 1979, 172/84 in February 1980, 140/90 in February 1983, 140/84 in January 1984, 138/88 in June 1986, and 144/86 in June 1987.  Additionally, a March 1979 service treatment record, which recorded the Veteran's blood pressure at 156/84, indicated that the Veteran was instructed to report for a follow-up appointment regarding a "hypertensive problem" of a blood pressure reading of 190/100 two days prior.  

Evidence against the finding of chronic manifestations in service includes service treatment records that show a normal blood pressure upon service separation, and no record of a diagnosis of hypertension in service.  Resolving reasonable doubt in favor of the Veteran, the Board finds that symptoms of hypertension were chronic in service.  See 38 C.F.R. § 3.303(b) (for the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time).  The record does not reflect that the subsequent manifestations of the same chronic disease after service (i.e., high blood pressure) are clearly attributable to intercurrent causes.  For these reasons, the Board finds that the criteria for presumptive service connection for hypertension (as a chronic disease with chronic in-service manifestations) have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for hypertension is granted. 



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


